Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 5/30/2021, has been entered into the record. 
Claims 1-3, 5-13 and 15-20 are presented for examination.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 
Claims 1-3, 5-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2017/0110518 A1), hereafter referred to as Lee, in view of Fedorovskaya et al. (US Pub. No. 2009/0278454 A1), hereafter referred to as Fedorovskaya.

As to claim 1, Lee discloses a display panel (fig 2c, [0029]) comprising:
a substrate (fig 2c, 100);
a plurality of display elements disposed on the substrate and comprising a first display unit, a second display unit, and a third display unit (fig 2c, layer 200 including the plurality of organic light emitting diodes taught in [0034]; wherein the plurality of diodes are the plurality of display elements on the substrate 100 and the portions under the corresponding 
a thin film encapsulation layer (fig 2c, layer 301) disposed on the display elements (200);
a color film layer (400) disposed on the thin film encapsulation layer (301) and comprising a plurality of color filter units (RGB color filter units) corresponding to the display elements (organic light emitting diodes in layer 200), respectively and a plurality of black photoresists (600; [0043]; black matrixes are taught by the Applicant to be considered to be a black photoresist as is obvious to one of ordinary skill in the art at the time the application was effectively filed since the patterning of the color filters may allow for the blocking of light leakage) disposed within gaps between adjacent color filter units (RGB filter units); and 
a protective layer (500) disposed between the thin film encapsulation layer (301) and the color film layer (400) and configured to protect the thin film encapsulation layer (301) from erosion during a color film layer forming process (layer 500 is capable protection as taught in [0040]-[0042]). 
Lee does not disclose any sub-pixels.  
Nonetheless, Fedorovskaya discloses wherein a first display unit, a second display unit and a third display unit are one of a red sub-pixel, a 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the sub-pixels of Fedorovskaya in the display of Lee since this will allow for full color display characteristics.  

As to claim 2, Lee in view of Fedorovskaya disclose the display panel according to claim 1 (paragraphs above).
Lee does not disclose the end locations of the thin film encapsulation layer or the protective layer. 
Nonetheless, Fedorovskaya discloses wherein two ends of a thin film encapsulation layer (fig 2, left side and right side ends of encapsulation layer 17A) contact a substrate (10), and a protective layer (fig 2, layer 18A) covers a boundary of the thin film encapsulation layer (17A) and contacts the substrate (10). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the ends of the encapsulant and protection layer of Lee as taught by Fedorovskaya since 

As to claim 3, Lee in view of Fedorovskaya disclose the display panel according to claim 1 (paragraphs above). 
Lee further discloses wherein a preparation material of the protective layer is an inorganic material ([0042]). 

As to claim 5, Lee in view of Fedorovskaya disclose the display panel according to claim 1 (paragraphs above).
Lee further discloses wherein the protective layer is prepared by adopting a transparent metal material ([0042]). 

As to claim 6, Lee in view of Fedorovskaya disclose the display panel according to claim 1 (paragraphs above).
Lee further discloses wherein a refractive index of the protective layer is greater than a refractive index of the thin film encapsulation layer ([0042] and [0048] and [0057] titanium dioxide is 2.48 and Al2O3 is 1.77). 

As to claim 7, Lee in view of Fedorovskaya disclose the display panel according to claim 1 (paragraphs above).
Lee does not disclose wherein the protective layer comprises at least one first sub-film layer and at least one second sub-film layer stacked on each other, and the first sub-film layer and the second sub-film layer are made of different materials. 
Nonetheless, Fedorovskaya discloses wherein protection layers comprise a combination of layers, preferably 2 to 15 layers ([0055]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the protective layer of Lee with a first and second sub-film layer made of different materials as taught by Fedorovskaya since this will help improve the resistance to the penetration of moisture and oxygen to the organic light emitting elements. 

As to claim 8, Lee in view of Fedorovskaya disclose the display panel according to claim 7 (paragraphs above).
Fedorovskaya further discloses wherein the first sub-film layer and the second sub-film layer are prepared by adopting an inorganic material ([0056]-[0060]). 

As to claim 9, Lee in view of Fedorovskaya disclose the display panel according to claim 7 (paragraphs above).
Fedorovskaya further discloses wherein the first sub-film layer is prepared by adopting an inorganic material, and the second sub-film layer is prepared by adopting an organic material ([0056]-[0060], parylene sub-layer). 

As to claim 10, Lee discloses a display device (fig 2c, [0029]), comprising a display panel and a frame (fig 2c, portion of substrate 100 in the middle is considered to be portion of the panel and the edges is considered to be the frame), wherein the display panel comprises:
a substrate (fig 2c, 100);
a plurality of display elements disposed on the substrate (fig 2c, layer 200 including the plurality of organic light emitting diodes taught in [0034] on the substrate 100);
a thin film encapsulation layer (301) disposed on the display elements (200);
a color film layer (400) disposed on the thin film encapsulation layer (301) and comprising a plurality of color filter units corresponding to the display elements (RGB color filter units corresponding to the display 
a protective layer (500) disposed between the thin film encapsulation layer (301) and the color film layer (400) and configured to protect the thin film encapsulation layer from erosion during a color film layer forming process (layer 500 is capable protection as taught in [0040]-[0042]). 
Lee does not explicitly disclose that the color filter units correspond to the display elements respectively, and wherein each of the display unit is a colored sub-pixel. 
Nonetheless, Fedorovskaya discloses wherein a first display unit, a second display unit and a third display unit are one of a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and colors of sub-pixels of the first display unit, the second display unit, and the third display unit are different (fig 2, red sub-pixel 50, green sub-pixel 52 and blue sub-pixel 54 with color filter units 40RGB corresponding respectively). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the sub-pixels of Fedorovskaya in the display of Lee since this will allow for full color display characteristics.  

As to claim 11, Lee discloses a display panel (fig 2c, [0029]), comprising:
a substrate (100);
a plurality of display elements disposed on the substrate (fig 2c, layer 200 including the plurality of organic light emitting diodes taught in [0034] on the substrate 100);
a thin film encapsulation layer (301) disposed on the display elements (200);
a color film layer (400) disposed on the thin film encapsulation layer (301) and comprising a plurality of color filter units (RGB of layer 400) corresponding to the display elements (200), and a plurality of black photoresists (600) disposed within gaps between adjacent color filter units (400); and 
a protective layer (500) disposed between the thin film encapsulation layer (301) and the color film layer (400) and configured to protect the thin film encapsulation layer from erosion during a color film layer forming process (layer 500 is capable protection as taught in [0040]-[0042]). 
Lee does not explicitly disclose that the color filter units correspond to the display elements respectively and wherein each of the display unit is a colored sub-pixel. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include the sub-pixels of Fedorovskaya in the display of Lee since this will allow for full color display characteristics.  

As to claim 12, Lee in view of Fedorovskaya disclose the display panel according to claim 11 (paragraphs above).
Lee does not disclose the end locations of the thin film encapsulation layer or the protective layer. 
Nonetheless, Fedorovskaya discloses wherein two ends of a thin film encapsulation layer (fig 2, left side and right side ends of encapsulation layer 17A) contact a substrate (10), and a protective layer (fig 2, layer 18A) covers a boundary of the thin film encapsulation layer (17A) and contacts the substrate (10). 


As to claim 13, Lee in view of Fedorovskaya disclose the display panel according to claim 11 (paragraphs above).
Lee further discloses wherein a preparation material of the protective layer is an inorganic material ([0042]).

As to claim 15, Lee in view of Fedorovskaya disclose the display panel according to claim 11 (paragraphs above).
Lee further discloses wherein the protective layer is prepared by adopting a transparent metal material ([0042]).

As to claim 16, Lee in view of Fedorovskaya disclose the display panel according to claim 11 (paragraphs above).


As to claim 17, Lee in view of Fedorovskaya disclose the display panel according to claim 11 (paragraphs above).
Lee does not disclose wherein the protective layer comprises at least one first sub-film layer and at least one second sub-film layer stacked on each other, and the first sub-film layer and the second sub-film layer are made of different materials. 
Nonetheless, Fedorovskaya discloses wherein protection layers comprise a combination of layers, preferably 2 to 15 layers ([0055]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the protective layer of Lee with a first and second sub-film layer made of different materials as taught by Fedorovskaya since this will help improve the resistance to the penetration of moisture and oxygen to the organic light emitting elements.  

 
As to claim 18, Lee in view of Fedorovskaya disclose the display panel according to claim 17(paragraphs above).
Fedorovskaya further discloses wherein the first sub-film layer and the second sub-film layer are prepared by adopting an inorganic material ([0056]-[0060]).

As to claim 19, Lee in view of Fedorovskaya disclose the display panel according to claim 17 (paragraphs above).
Fedorovskaya further discloses wherein the first sub-film layer is prepared by adopting an inorganic material, and the second sub-film layer is prepared by adopting an organic material ([0056]-[0060], parylene sub-layer).  

As to claim 20, Lee in view of Fedorovskaya disclose the display panel according to claim 11 (paragraphs above).
Lee further discloses wherein a refractive index of the protective layer is greater than a refractive index of the thin film encapsulation layer ([0042] and [0048] and [0057] titanium dioxide is 2.48 and Al2O3 is 1.77).

Pertinent Art
Pertinent Art references US 2020/0044190; 2019/0115395; 7510913; 2017/0084669; 20160260780; 20150028294; 20090278454; and 20170179428 disclose the general skill of the relevant art that pertains to the current claims.  
Additionally, US 2017/0077190 A1 teaches sub-pixels including OLEDs 17R, 17G, 17B including color filters 24RGB.  

Response to Arguments
Applicant's arguments filed 5/30/2021 have been fully considered but they are not persuasive.

Applicant argued that Lee in view of Fedorovskaya fails to show a red sub-pixel, green sub-pixel and blue sub-pixel.  Specifically, Applicant argued with respect to Fedorovskaya: “there is only one unit (light-emitting organic layer 14) to emit white light, and the light of the colored light-emitting areas 50, 52, 54 are formed through the color filters 40R, 40G, and 40B.  Therefore, Fedorovskaya also fails to teach any sub-pixels.”  
Examiner disagrees because it appears that the Applicant is arguing that the term “unit” has a special definition that means light-emitting organic 

Applicant argued that neither Lee nor Fedorovskaya disclose colored sub-pixels.  
Examiner disagrees because Fedorovskaya shows a pixel that comprises sub-pixels made to emit the colors red, green and blue.  Specifically, the red sub-pixel 50 comprises a color filter 40R which allows for red light to be emitted in the red color sub-pixel, the color filter 40G allows for the green light to be emitted in the green color sub-pixel, and the color filter 40B allows for the blue light to be emitted in the blue color sub-pixel, and when all of these sub-pixels are combined they equal to one pixel.  

Applicant further argued that it is hard for a person of ordinary skill in the art to intuitively obtain the feature that the first display unit, the second 
Examiner disagrees because Fedorovskaya does disclose the display units as claimed, including the red, green, and blue sub-pixels.  Specifically, the combination of the RGB sub-pixels to form a pixel unit is well-understood in the art to form a full color display as shown in Fedorovskaya.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/21/2021